Appeals by the defendant from (1) a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered October 8, 1998, convicting him of grand larceny in the third degree, upon his plea of guilty, under Indictment No. 212/97, and imposing sentence, and (2) an amended judgment of the same court, also rendered October 8, 1998, revoking a sentence of probation previously imposed by the same court (Dunlop, J.), upon a finding that he had violated a condition thereof, upon his admission, upon his previous conviction of scheme to defraud in the third degree under Indictment No. 4355/95, and imposing a sentence of imprisonment.
Ordered that the judgment and amended judgment are affirmed.
We have reviewed the records and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on the appeals from the judgment under Indictment No. 212/97 and the amended judgment under Indictment No. 4355/95. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
We note that although assigned counsel also submitted a brief on a purported appeal from the original judgment rendered June 11, 1996, under Indictment No. 4355/95, no notice of appeal was filed for this judgment and counsel was not assigned to perfect that purported appeal. Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.